Citation Nr: 0919785	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-38 783	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May to June 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  

The appeal was subsequently transferred to the RO in St. 
Paul, Minnesota, where in October 2008, the Veteran presented 
testimony at a hearing conducted by the use of video 
conferencing equipment before the undersigned Veterans Law 
Judge (VLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.

In a January 2009 decision, the Board determined that new and 
material evidence had been received sufficient to reopen the 
claim for entitlement to service connection for a bilateral 
knee disability.  The Board then remanded the issue of 
service connection for the RO to adjudicate in the first 
instance, which it did in the March 2009 supplemental 
statement of the case (SSOC).  The issue has now returned to 
the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A bilateral knee disability has not been shown to be 
casually or etiologically related to service.




CONCLUSION OF LAW

A bilateral knee disability was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in March 2005.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in August 2005.  
In a March 2006 letter, the Veteran was provided with notice 
that addresses the relevant rating criteria and effective 
date provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Board acknowledges that the 
Veteran has not had a VA examination in connection with her 
claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  As will be 
discussed more thoroughly below, the Board concludes that an 
examination is not needed because no competent evidence has 
been submitted to indicate that any current knee disability 
is associated with the in-service knee findings.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claim in this case.  38 C.F.R. § 3.159(c)(4)(i).  

VA has also assisted the Veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to her claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In cases where the disease or injury 
at issue is not noted on the entrance examination, a two-
pronged test is for consideration in determining whether the 
presumption of soundness has been rebutted.  First, VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show by 
clear and unmistakable evidence that the preexisting disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, 
this presumption is only applicable if the veteran served 90 
days or more during a war period or after December 31, 1946.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(1).  In this 
particular case, the Veteran served less than 90 days; 
therefore, her claim does not qualify for presumptive service 
connection.  See Grose v. Brown, 4 Vet. App. 144, 147 (1993) 
(noting that, although section 1137 was added to the law so 
that the presumptions provided by section 1112 could be 
applied not only to veterans who served "during a period of 
war" but also to veterans who served during peacetime, 
nothing in the legislative history suggests that Congress 
intended to remove the requirement in section 1112 that, in 
order for the presumptions to apply, the veteran must have 
"served for ninety days or more").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Veteran contends that she developed a bilateral knee 
disability during service.  Most recently during her hearing, 
the Veteran testified that she did not have any problems with 
her knees prior to service and that she began experiencing 
pain during service after marching and serving as a chow 
runner.  She also asserts that she has continued to have pain 
since service especially when walking up and down stairs.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
knee disability.  In this case, the presumption of soundness 
applies because the Veteran's March 1979 enlistment 
examination did not indicate any knee abnormality.  Although 
there was a June 1979 medical board report indicating that 
the Veteran was found to have incapacitating bilateral 
subluxing patellae and bilateral chondromalacia patellae that 
existed prior to service that were not aggravated by service 
beyond the normal progression of the disease on her thirteen 
day of training, the Board finds that there is insufficient 
evidence establishing that these disabilities clearly and 
unmistakably existed prior to service.  Thus, as a matter of 
law, the presumption of soundness cannot be rebutted, and the 
Board must find that the bilateral subluxing patellae and 
bilateral chondromalacia patellae did not preexist her period 
of service.  Therefore, the Board's analysis must turn to the 
issue of whether a bilateral knee disability was incurred 
during the Veteran's active service.  See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  VAOPGCPREC 3-03 
(July 16, 2003).

The first post-service evidence relevant to the claim is 
dated in 1990.  In a June 1990 record, Dr. D.B.K. indicated 
that he had examined the Veteran.  The Veteran reported 
various ailments, to include a history of bilateral knee pain 
in 1979 with marching while in the service.  The Veteran 
denied any treatment for her knees after service and 
indicated that she had intermittent pain which she defined as 
occurring approximately twice per year in her knees over the 
past ten years.  However, later on during the examination, 
the Veteran reported that she had constant bilateral knee 
pain.  When Dr. D.B.K. pointed out the contradiction from 
what she reported earlier, the Veteran stated that her knee 
symptoms were not something she was concerned about.  During 
physical examination, Dr. D.B.K. indicated that the Veteran 
demonstrated poor effort and reported sensory deficits which 
were not consistent with human neuroanatomy.  He summarized 
that although the Veteran reported the gradual onset of 
several ailments to include bilateral knee pain since March 
1989, there was no indication during his evaluation that she 
had any disability.  Thus, it appears that despite 
questionable complaints of knee pain, there was no objective 
evidence of a bilateral knee disability in 1990.

Thereafter, although there is medical evidence of record 
dated from July 1990 to 2008, the next evidence pertaining to 
the Veteran's knees was dated in a 2006 VA treatment record.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In the December 
2006 VA treatment record, the Veteran reported bilateral knee 
pain after a lot of activity or stairs since service.  The 
assessment was bilateral knee pain, patellofemoral syndrome 
versus osteoarthritis.  A February 2007 VA x-ray reflected 
that there were minimal degenerative changes to the medial 
compartments.  Thus, the first post-service diagnoses 
pertaining to the bilateral knees were not until 2006, 
approximately twenty seven years after the Veteran's 
separation from service.  

Moreover, the Board notes that there is no competent evidence 
of record relating the in-service diagnoses of bilateral 
subluxing patellae and bilateral chondromalacia patellae to 
her current diagnoses.  Regarding the Veteran's statements 
that she has experienced knee pain since service, the Board 
acknowledges that she is competent report this.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran is 
not competent to testify that her current knee disability is 
related to her service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Although the Veteran might sincerely believe 
that her current knee disability is related to service, she, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In conclusion, the Board finds that, in this case, a current 
bilateral knee disability is not related to service.  
Although the Veteran was diagnosed with bilateral subluxing 
patellae and bilateral chondromalacia patellae during 
service, there is no persuasive medical evidence indicating 
that these findings are related to her current knee 
diagnoses.  As such, service connection for a bilateral knee 
disability must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


